Citation Nr: 0215247	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  97-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the character of the appellant's discharge from 
his period of active duty from March 1961 to March 1962 
constitutes a bar to Department of Veterans Affairs benefits.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for postoperative 
residuals of correction for hammertoe deformity and corns of 
the left foot.  

5.  Entitlement to service connection for hard corns of the 
right foot.  

6.  Entitlement to service connection for reactive airway 
disease with allergic rhinitis and asthma (claimed as hay 
fever), including as a result of tobacco addiction.  

7.  Entitlement to service connection for dysthymia (claimed 
as anxiety, depression, and passive aggressive reaction).  

8.  Entitlement to service connection for chronic 
laryngopharyngitis due to gastroesophageal reflux.  


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant had active duty from June 1956 to May 1959 and 
from March 1961 to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  A decision in January 1996 denied service 
connection for several disabilities.  An Administrative 
Decision in May 1996 determined that the appellant's period 
of service from March 1961 to March 1962 was a bar to VA 
benefits other than as authorized by chapter 17 of title 38, 
United States Code for any disabilities determined to be 
service-connected.  The appellant perfected appeals of both 
of those decisions.  


FINDINGS OF FACT

1.  The appellant was discharged from his second period of 
service, from May 1961 to May 1962, under dishonorable 
conditions due to willful and persistent misconduct.  He was 
not insane at the time he committed the offenses that led to 
his Court Martial and separation from service.  

2.  Bilateral hearing loss was not manifest during the 
appellant's first period of service, or within one year 
following his separation from that period of service, and is 
not attributable to an injury or disease that had its origin 
during that period of service.  

3.  Tinnitus was not manifest during the appellant's first 
period of service, or within one year following his 
separation from that period of service, and is not 
attributable to an injury or disease that had its origin 
during that period of service.  

4.  Hammertoe deformity and corns of the left foot were not 
manifest during the appellant's first period of service and 
are not attributable to an injury or disease that had its 
origin during that period of service.  

5.  Hard corns of the right foot were not manifest during the 
appellant's first period of service and are not attributable 
to an injury or disease that had its origin during that 
period of service.  

6.  Reactive airway disease with allergic rhinitis and asthma 
(claimed as hay fever), including as a result of tobacco 
addiction, was not manifest during the appellant's first 
period of service and is not attributable to an injury or 
disease that had its origin during that period of service.  

7.  Dysthymia was not manifest during the appellant's first 
period of service and is not attributable to an injury or 
disease that had its origin during that period of service.  

8.  Chronic laryngopharyngitis due to gastroesophageal reflux 
was not manifest during the appellant's first period of 
service and is not attributable to an injury or disease that 
had its origin during that period of service.  


CONCLUSIONS OF LAW

1.  The appellant was discharged from his second period of 
active duty from March 1961 to March 1962 under dishonorable 
conditions and that character of that discharge constitutes a 
bar to Department of Veterans Affairs benefits based on that 
period of service.  38 U.S.C.A. §§ 101(2), 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.12(d)(4), 3.354 (2001).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  

3.  Tinnitus was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

4.  Postoperative residuals of correction for hammertoe 
deformity and corns of the left foot were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2001).  

5.  Hard corns of the right foot were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2001).  

6.  Reactive airway disease with allergic rhinitis and asthma 
(claimed as hay fever) was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1103, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  

7.  Dysthymia (claimed as anxiety, depression, and passive-
aggressive reaction) was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  

8.  Chronic laryngopharyngitis due to gastroesophageal reflux 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
January 1996 rating decision, May 1996 Administrative 
Decision, June 1996 rating decision, March 1997 and August 
1998 statements of the case, and September 1999 supplemental 
statement of the case, the appellant was apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated in March 2002, the RO explained the provisions 
of the VCAA, gave additional notice of the evidence needed to 
substantiate the claims on appeal, and asked the appellant to 
submit or authorize the RO to obtain additional relevant 
evidence.  The RO did not receive any response from the 
appellant identifying additional VA or non-VA evidence 
pertinent to the appeal.  Further, the March 2002 RO letter 
specifically indicated to the appellant that VA would assist 
him, if necessary, in obtaining any treatment records 
identified by him and also noted what records and information 
he needed to provide.  However, the appellant has not 
identified, nor does the record reflect, any additional 
records or other evidence that is necessary for a proper 
adjudication of the appellant's appeal.  Accordingly, the 
appellant has been properly apprised of the notice provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured all available service 
medical and personnel records, VA medical records, and 
relevant VA examinations.  The record reflects that this is a 
fire-related case.  The RO has made multiple attempts to 
obtain the appellant's service medical records and some 
records have been obtained, including some that the appellant 
himself provided.  It does not appear that further records 
are available.  Pursuant to the VCAA, VA's duty to provide a 
medical examination or obtain a medical opinion is triggered 
only when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 66 Fed. Reg. at 45,631 (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Character of discharge

The regulations provide that if the former service member did 
not die in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).   A 
discharge or release under other than honorable conditions is 
considered to have been issued under dishonorable conditions 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that unauthorized absence is the type of 
offense that would interfere with and preclude the 
performance of an appellant's military duties and this cannot 
constitute a minor offense.  Cropper v. Brown, 6 Vet. 
App. 450, 453 (1994).  

The record shows that the appellant received an honorable 
discharge from his period of service from June 1956 to May 
1959.  However, he reentered service in March 1961 and was 
separated from service in March 1962 under other than 
honorable conditions.  The record indicates that he received 
Article 15 discipline for misconduct (identified by the 
appellant as for fighting when he was assaulted by an 
officer) in July 1961.  In November 1961, he received a 
Summary Court Martial following his being absent without 
leave (AWOL) for 3 days; he was apprehended by civilian 
authorities.  He was ordered confined to his barracks and 
duty station for 30 days.  Several days later, the appellant 
again went AWOL, returning of his own volition after 
approximately 4 days.  

A psychiatric evaluation was conducted in conjunction with a 
Special Court Martial in November 1961.  The psychiatrist 
noted that much of the appellant's difficulty had been a 
direct result of his excessive drinking, which the appellant 
admitted.  The examiner indicated that the appellant 
displayed underlying hostility toward authority and that he 
was hostile and bitter toward the Army and only wanted to be 
released.  The psychiatrist concluded that, because of his 
hostility, his marital difficulty, and his excessive 
drinking, the appellant would be a poor risk for retention on 
active duty.  On examination, the appellant exhibited very 
poor judgment and a lack of motivation to do anything about 
his excessive drinking.  It was noted that his motivation for 
further duty was very poor.  There was no evidence of 
psychosis, psychoneurosis, or mental deficiency.  The 
examiner diagnosed antisocial personality disorder, 
manifested by excessive drinking, frequent infractions of the 
Uniform Code of Military Justice, and shirking of 
responsibility.  He commented further that the appellant was 
mentally responsible, both to distinguish right from wrong 
and to adhere to the right, and that he had the capacity to 
understand and participate in any Board proceedings.  It was 
noted that the appellant's condition was not amenable to 
treatment, disciplinary action, training, transfer to another 
organization, or reclassification.  Separation from service 
because of unfitness was recommended.  

Pursuant to the November 1991 Special Court Martial, the 
appellant was sentenced to five months' confinement at hard 
labor.  

In February 1962, the appellant's sergeant wrote that, when 
he had spoken with the appellant prior to the Special Court 
Martial, he had stated that if he wasn't confined, he would 
go AWOL again.  He said that he did not like the Army and 
wanted out.  It was the sergeant's recommendation to separate 
the appellant from service.  

The appellant was discharged from service in March 1962 under 
"other than honorable" conditions.  

The appellant argues, essentially, that his marital 
difficulties at the time and his drinking should mitigate the 
circumstances of his going AWOL.  He further argues that the 
medical evidence is consistent with a finding that he was 
insane at the time of his offenses.  The law provides that if 
the person is insane at the time of the commission of the 
offense leading to the Court Martial or discharge, VA 
benefits shall not be precluded.  38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  The appellant referred to language in 
38 C.F.R. § 3.354(a), which defines insanity.  That section 
states

An insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when 
a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less 
prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has 
so departed (become antisocial) from the accepted 
standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the 
community in which he resides.  (Emphasis added.)  

The appellant asserts that the term "becomes antisocial," 
as used in § 3.354, equates with "antisocial personality 
disorder," as diagnosed by the service department 
psychiatrist.  The Board notes, however, that VA's General 
Counsel addressed this issue in VAOPGCPREC 20-97.  That 
opinion, by which the Board is bound, held that behavior 
which is attributable to a personality disorder does not 
satisfy the definition of insanity in § 3.354(a).  The 
opinion further stated that the term "becomes antisocial" 
refers to the development of behavior which is hostile or 
harmful to others in a manner which deviates sharply from the 
social norm and which is not attributable to a personality 
disorder.  

The Board concludes, therefore, that the mere fact that the 
appellant was diagnosed in service as having antisocial 
personality disorder is insufficient as a matter of law for a 
finding that the appellant was insane at the time he 
committed the offenses that led to his Court Martial and 
separation from service.  Importantly, the Board also notes 
that the service department psychiatrist in November 1961 
specifically attributed the appellant's behavior to his 
personality disorder.  In addition, the examiner found that 
he was mentally responsible, both to distinguish right from 
wrong and to adhere to the right, and that he had the 
capacity to understand and participate in any Board 
proceedings.  There is no other evidence of record that tends 
to indicate that the appellant was insane at any time during 
his second period of service.  Accordingly, the Board 
concludes that the appellant was not insane at the time he 
committed the offenses that led to his Court Martial and 
separation from service.  

In order for the character of the appellant's discharge to be 
a bar to VA benefits, the evidence must, in this case, show 
that the discharge was issued because of willful and 
persistent misconduct.  The appellant argues, essentially, 
that the circumstances that led to his discharge were neither 
willful nor persistent.  He asserts that his excessive 
drinking and marital problems mitigate against 
"willfulness" and that two episodes of being AWOL does not 
constitute "persistent."  

The regulations do indicate that the reasons for the person's 
going AWOL must be evaluated in terms of the person's age, 
cultural background, educational level, and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself and not how the adjudicator 
might have reacted.  38 C.F.R. § 3.12(d)(4); see also 
Strinaham v. Principi, 3 Vet. App. 560 (1992).  

In this case, the evidence shows that the episode that led to 
appellant's Article 15 discipline resulted, at least in part, 
from his drinking.  In addition, the evidence shows that his 
going AWOL was also due in part to his drinking and the 
effects of his marital problems.  However, by the appellant's 
own admission, the primary reason for his going AWOL was his 
dissatisfaction with the military and his desire to leave the 
Army.  His going AWOL appears to have been voluntary and 
carefully considered.  Moreover, just prior to his second 
Court Martial, he told his sergeant that he would go AWOL 
again, if he was not confined.  The Board finds that these 
facts demonstrate the appellant's willfulness in going AWOL.  
In addition, the Board finds that the three episodes, 
occurring over the course of several months, constitute 
persistent misconduct.  Finally, the Board finds that the 
appellant's 2 episodes of going AWOL are not minor offenses.  
This finding is supported by the Court's holding in Cropper.  
Those acts, the appellant's statement that he would go AWOL 
again if not confined, and his subsequent confinement to 5 
months' hard labor clearly show that they are the type of 
offense that would interfere with and preclude the 
performance of his military duties.  

Nevertheless, the appellant argues that his drinking and 
marital difficulties should preclude a finding of willful and 
persistent misconduct.  Despite his assertions regarding his 
marital problems, the service records do not indicate that 
they were a significant factor in the circumstances that led 
to his discharge.  In addition, the records show that, 
although his drinking may also have played a role in his 
going AWOL, his decision to do so was primarily based on his 
dissatisfaction with the military and his intense desire to 
leave the Army.  This finding is supported by the appellant's 
continued expression of those feelings while he was sober and 
while he was being detained prior to his Special Court 
Martial.  

Therefore, the Board finds that the events that led to his 
discharge were major offenses and that they constituted 
willful and persistent misconduct.  Accordingly, the Board 
concludes that the appellant's discharge from his period of 
service from March 1961 to March 1962 was under dishonorable 
conditions and constitutes a bar to VA benefits based on that 
period of service.  

Service connection issues

Because of the dishonorable character of the appellant's 
discharge from the period of service from March 1961 to March 
1962, service connection cannot be granted for any disability 
based on that period of service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

An appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 
(West 1991); 38 C.F.R. § 3.304(b) (2001).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).  
The presumption of aggravation may be rebutted only by clear 
and unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  


Hearing loss and tinnitus

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

The service medical records for the appellant's first period 
of service are completely negative for any complaint, 
clinical finding, or diagnosis of hearing loss in either ear 
to tinnitus.  The report of the separation examination for 
that period of service shows that the appellant's hearing was 
15/15 for both whispered and spoken voice.  The examination 
report in February 1961 prior to the appellant's entry onto 
his second period of service reflects pure tone thresholds of 
10 decibels at all tested frequencies in both ears.  

A February 1962 audiogram shows pure tone thresholds of at 
least 45 decibels at 2000 Hertz and above in both ears.  The 
file does not contain the report of an examination conducted 
at the time of the appellant's discharge from his second 
period of service.  On the medical history portion of that 
examination report, however, the examiner noted the 
appellant's report that he had high frequency hearing loss.  
The DD Form 214 for the appellant's first period of service 
indicates that his military occupational specialty was as a 
light weapons infantryman.  

At the time of a private hearing evaluation in July 1987, the 
appellant indicated that he believed that his hearing loss 
was service-related.  He reported that he had worn a hearing 
aid in 1980, which he had found to be unsatisfactory in 
certain situations.  He also complained of intermittent 
tinnitus.  The examiner indicated that, on audiometric 
examination, there was mild to profound sensorineural hearing 
loss in the right ear from 1000 to 1500 Hertz, sloping back 
to moderately severe hearing loss at 8000 Hertz.  In the left 
ear, there was moderate to severe sensorineural hearing loss 
from 1000 to 8000 Hertz.  The examiner did not comment on the 
etiology of the appellant's hearing loss.  

Later examiners also diagnosed severe bilateral hearing loss.  
No examiner has even hinted that the appellant's hearing loss 
began in or was otherwise attributable to service.  

A VA compensation examination was conducted in August 1995 to 
evaluate the appellant's hearing.  The appellant reported 
that, during part of his service, he was assigned to an 
armored division with exposure to 90mm cannon fire.  He 
stated that tinnitus began at that time and was constant and 
bilateral.  Pure tone audiometry revealed thresholds from 20 
to 85 decibels in the right ear and 20 to 80 decibels in the 
left ear, at frequencies from 500 to 4000 Hertz, with speech 
recognition scores of 56 percent in the right ear and 78 
percent in the left ear.  The examiner did not comment 
further on the etiology of the appellant's hearing loss or 
tinnitus.  

Insofar as the Board has herein determined that the character 
of the appellant's discharge from the period of service from 
May 1961 to May 1962 precludes service connection for any 
disability based on that service, the fact that bilateral 
hearing loss was shown on a service department audiometric 
evaluation in February 1962 cannot be used to establish 
service connection based on that period of service.  However, 
the service medical records, including the report of his 
separation examination, from his first period of service do 
not show any hearing loss or tinnitus.  Importantly, despite 
the appellant's contention that his hearing loss is related 
to noise exposure he had during service, no examiner has 
indicated that the hearing loss shown in 1962 or subsequently 
was in any way related to any disease or injury incurred 
during the appellant's first period of service.  
Significantly, hearing loss was first shown approximately 3 
years after the appellant's separation from his first period 
of service.  

Because neither hearing loss nor tinnitus was manifest to a 
compensable degree within the first year after the 
appellant's separation from his first period of service, 
service connection for hearing loss and tinnitus cannot be 
presumed.  38 U.S.C.A. §§ 1101, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Further, because there is no medical evidence linking the 
appellant's post-service hearing loss and tinnitus to his 
first period of service, service connection is not 
established for either disorder.  In determining whether a 
claimed benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b).  In this 
case, the Board finds that the preponderance of the evidence 
is against the appellant's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.  


Bilateral foot disability 

The service medical records for the appellant's first period 
of service are completely negative for any complaints, 
clinical findings, or diagnosis of any foot disorder.  A 
November 1961 clinic record notes "corns on feet."   The 
only other reference to problems with his left foot in the 
medical records of his second period of service is contained 
in the report of medical history the appellant completed in 
February 1962.  That form notes the examiner's notation of 
pes valgoplanus, sometimes symptomatic.  No other foot 
complaints, clinical findings, or diagnosis of any foot 
disorder was noted in the medical records of the second 
period of service.  

A September 1982 private outpatient report notes mycotic 
great toenails, calluses, and bilateral hammertoes of both 
5th toes.  A March 1983 report contains a diagnosis of corns 
and calluses of both feet, for which he later underwent 
surgery.  

In August 1995, a VA compensation examination was conducted 
to evaluate the appellant's feet.  The appellant reported 
that he had problems with corns on the lesser toes of both 
feet during service and a hammertoe of the left fourth toe.  
He stated that, during service, he had "both of them trimmed 
and they always seemed to return."  He also reported that he 
wore a size 12 shoe when he went into service, but he was 
forced to wear a size 101/2 show during service; he thought 
that was when his problems really started.  The examiner 
noted that the appellant had surgery on both feet during the 
1970s.  The appellant indicated that the hammertoe improved 
following the surgery, but that the corns returned.  On 
examination, there were hard corns on both small toes.  There 
also were uninflamed bunion deformities.  The examiner also 
described a surgical scar on the dorsum of the left fourth 
toe, but with "nice correction of his hammertoe deformity," 
noting that "he has no problem with that."  

As with the appellant's hearing loss and tinnitus claims, 
findings regarding a bilateral foot disorder during his 
second period of service cannot be used to establish service 
connection based on that period of service.  The medical 
records developed during his first period of service are 
completely negative for any complaints of abnormal clinical 
findings concerning any foot disability.  Although the 
appellant was subsequently diagnosed with several foot 
disorders, including corns, bilateral hammertoes, pes 
valgoplanus, bunions, calluses, and mycotic great toenails, 
no examiner has attributed the etiology of any of those 
conditions to the appellant's first period of service.  

Because all of the appellant's various bilateral foot 
conditions were first shown several years after his 
separation from his first period of service and none of those 
conditions has been shown to be related to that period of 
service, the Board finds that service connection is not 
established for any bilateral foot disability.  Service 
connection for a bilateral foot disability is denied.  

Although the Board has considered the principle of affording 
the appellant the benefit of any doubt that may be present, 
there is no doubt as to this issue.  The provisions of 
38 U.S.C.A. § 5107(b) are not applicable to this issue.  


Reactive airway disease, asthma, hay fever

The medical records of the appellant's first period of 
service are completely negative for any complaints, clinical 
findings, or diagnosis of any chronic respiratory disorder.  
The records do reflect his treatment for influenza in March 
1958; the records do not note any chronic respiratory 
symptoms or recurrence of the influenza, however.  At the 
time his re-enlistment examination in February 1961, the 
appellant reported a history of mild hay fever.  No abnormal 
clinical findings or diagnosis of any chronic respiratory 
disorder was noted in the records of his second period of 
service.  

The post-service medical records, beginning in 1975, reflect 
periodic upper respiratory infections and bronchitis.  A 
private clinic record dated in March 1985 notes a diagnosis 
of flu-like symptoms, following the appellant's report of 3 
weeks of fever with generalized aching.  An examiner in June 
1985 indicated that the appellant had "some chronic 
obstructive lung condition," which was confirmed on 
pulmonary function testing 2 years previously.  The appellant 
reported his belief that the condition was due to many years 
as a copper miner and cigarette smoking.  

For claims received by VA prior to June 10, 1998, direct 
service connection of disability or death may be established 
if the evidence establishes that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1103 (West Supp. 2002)  
The determination of whether nicotine dependence, per se, may 
be considered a disease or injury for disability compensation 
purposes is essentially an adjudicative matter to be resolved 
by adjudicative personnel based on accepted medical 
principles relating to that condition.  Further, the 
determination of the issue of service connection for injury 
or disease due to tobacco use must take into consideration 
the possible effect of smoking before or after military 
service.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  

The only medical evidence of any respiratory disorder prior 
to 1975 is the appellant's notation on the history portion of 
his re-enlistment examination in 1971 of a history of hay 
fever.  The record does not reflect any abnormal clinical 
findings or diagnosis of any chronic respiratory disorder 
prior to 1975, many years after his separation from his first 
period of service.  Moreover, despite the appellant's 
allegation that he began smoking during service and that his 
smoking caused or aggravated the respiratory conditions he 
had had since service, there is no evidence that any examiner 
has stated that he now has nicotine dependence that began 
during service; nor has any examiner attributed any chronic 
respiratory disorder to that nicotine dependence; and no 
examiner has otherwise attributed any chronic respiratory 
disorder to the appellant's first period of service.  

In light of the fact that no chronic respiratory disorder was 
manifest during the appellant's first period of service or 
for many years thereafter and because there is no evidence 
that any examiner has attributed any current chronic 
respiratory disorder to that period of service or to nicotine 
dependence that began in service, the Board concludes that 
service connection for a respiratory disorder is not 
established.  The appeal must be denied.  

Because the preponderance of the evidence is against the 
appellant's claim, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  


Dysthymia

The records show that the appellant was hospitalized in 1958 
for treatment of his ingestion of a number of aspirin and 
another medication.  The examiner noted that the appellant 
had had an argument with his wife and, although he had been 
drinking "a little," he decided to swallow the tablets to 
prevent his wife from doing so.  The appellant admitted that 
it was an impulsive and imprudent thing to do.  He also 
reported having dizzy spells when he was in a stress-
provoking or frustrating situation.  The examiner noted that 
the appellant's insight was poor.  He diagnosed chronic, 
moderate passive-aggressive reaction, manifested by chronic 
resentment of authority, with "poor home milieu" leading to 
a mild predisposition.  The report of the appellant's 
examination at the time his separation from his first period 
of service lists a diagnosis of passive-aggressive reaction.  

As noted above, in November 1961, the appellant was the 
subject of a Special Court Martial, following his going AWOL 
on two occasions.  A psychiatric examiner in December 1961 
found that the appellant manifested very poor judgment and 
that he had been drinking too much at the time of the 
offenses, which the appellant readily admitted.  The examiner 
diagnosed antisocial personality disorder.  

Post-service medical records, beginning in 1975, reflect 
various stress-related symptoms.  A June 1983 report notes a 
diagnosis of anxiety reaction.  An August 1985 report lists 
diagnosis of severe depression.  The record contains a 
partial, undated (1985) psychiatric or psychological report 
which contains an Axis II diagnosis of histrionic personality 
disorder.  

In October 1992, a private examiner indicated that the 
appellant appeared to be experiencing symptoms of a 
generalized anxiety disorder; medication was prescribed.  
Following psychological testing, a private psychologist 
diagnosed hypochondriasis, somatoform disorder, and passive-
aggressive personality disorder.  

An August 1995 VA compensation examination psychiatrist noted 
the appellant's report of a longstanding history of 
depression for more than 20 years, which began during 
service.  He complained of sporadic poor sleep, sporadic 
tiredness, and some daily moodiness.  He denied any suicidal 
ideation, other symptoms of depression, or any overt 
psychosis.  The diagnoses listed by the examiner included 
dysthymia, rule out unspecified anxiety disorder.  He 
commented that the appellant had a longstanding history of 
chronic depression that was then under partial remission with 
psychopharmacological therapy.  

The only psychiatric diagnoses noted in the appellant's 
service medical records are passive-aggressive reaction and 
antisocial personality disorder, the former being diagnosed 
during his first period of service.  Both of those disorders 
are considered personality disorders and so are excluded from 
service connection.  See 38 C.F.R. § 3.303 (c); Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
1994.  

The post-service medical records, beginning many years after 
the appellant's separation from his second period of service, 
reflect a number of psychiatric diagnoses, including anxiety, 
depression, and dysthymia.  The record does not show that any 
examiner has indicated that any of those psychoneurotic 
disorders began during service or that either of the 
personality disorders diagnosed in service was incorrectly 
diagnosed.  The record simply does not show that dysthymia or 
any other chronic acquired psychiatric disorder that the 
appellant currently has is due to an injury or disease 
incurred during his first period of service.  

Therefore, the Board concludes that service connection has 
not been established for dysthymia.  

Because the preponderance of the evidence is against the 
appellant's claim, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  


Chronic laryngopharyngitis due to gastroesophageal reflux

The service medical records are completely negative for 
complaints, clinical findings, or diagnosis of either 
laryngopharyngitis or gastroesophageal reflux or of any other 
gastrointestinal disorder.  

Private outpatient records dated in 1975 note that, on his 
first visit to that clinic, the appellant reported a history 
of colitis and duodenal ulcer "for some time now."  
Subsequent outpatient records reflect continued 
gastrointestinal symptoms and treatment, including for 
esophageal hernia and reflux.  However, no examiner has 
attributed, or even considered, that any of his 
gastrointestinal disorders had its origin in the appellant's 
first period of service or is otherwise attributable to that 
period of service.  

In the absence of any medical evidence that the appellant 
currently has a gastrointestinal disorder that is due to an 
injury or disease incurred in his first period of service, 
service connection for such a disorder is not established.  

Because the preponderance of the evidence is against the 
appellant's claim, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  


ORDER

The appellant's discharge from his period of active duty from 
March 1961 to March 1962 constitutes a bar to Department of 
Veterans Affairs benefits based on that period of service.  

Service connection for bilateral hearing loss is denied

Service connection for tinnitus is denied.  

Service connection for postoperative residuals of correction 
for hammertoe deformity and corns of the left foot is denied.  

Service connection for hard corns of the right foot is 
denied.  

Service connection for reactive airway disease with allergic 
rhinitis and asthma (claimed as hay fever), including as a 
result of tobacco addiction is denied.  

Service connection for dysthymia (claimed as anxiety, 
depression, and passive aggressive reaction) is denied.  

Service connection for chronic laryngopharyngitis due to 
gastroesophageal reflux is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

